  Case 0:19-mj-06363-AOV Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 3


AO91(Rev.08/09) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica
                           V.
                                                                 casexo.!% -bx s-
                  LM ERO SIMEON
                     De
                      fendantls)

                                             CRIM INAL COM PLM NT

        1,thecomplainantinthiscase,state thatthefollowing istrue tothebestofm y know ledgeand belief.
Onoraboutthedatets)of               November19,2018         inthecounty of                    Broward       inthe
   Southern    Districtof             Florida       ,thedefendantts)violated:
           CodeSection                                             OffenseDescr+tion
18U.S.C.j 1029(a)(2)                    Access device fraud ofmore than$1,000 during anyone yeartime period
                                        and affecting interstate and forei
                                                                         gn com m erce.

18U.S.C.j 1028A(a)(1)                   Aggravated IdentityTheft




      Thiscriminalcomplaintisbased on these facts:
SEE AU ACHED AFFIDAVIT




        W Continuedontheattachedsheet.


                                                                                  Com ainant'
                                                                                            ssignature

                                                                         Anthonv Arena,SpecialAqent,USPIS
                                                                                   Printed nameandtitle

Sworntobeforeme and signed in my presence.

                                                                                          h

Date:          07/30/2019                                                                          @
                                                                                     Judge'
                                                                                          ssignature

City and state:              FortLauderdale,Florida                 Honorable Alicia 0.Valle,U.S.Magistrate Judqe
                                                                                   Printed nameand title
Case 0:19-mj-06363-AOV Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 3



     accountsby pretending to be thatindividual.The co-conspiratorwillrequestto have a new debitcard

     and a personalidentification number(PIN)remindersentto the victim'strue address.Since the
     subjectsarenotrequestinga new PIN,onlyaPlN reminder,thevictim isneveralertedtothefraud.
    Once the cardsare sentviathe U.S.M ail,the m ailisstolen andthe stolen debitcard and PIN are used

    to conductnum erousfraud ATM transactionsto conductcash withdrawals.

 4. SIM EON was identified through Bank ofAmerica's investigative efsorts as an individualconducting

    numerousATM w i
                  thdrawalsfrom victim accounts.

    OnoraboutNovem ber19,2018,SIM EON wasidentified on Bank ofAm erica ATM surveillance video

    conducting m ultipletransactionsunderthevictim accountbelongingto H.T.using a stolendebitcard.

    BankofAm ericaconfirmedthatthe H.T.accountfitthe scheme oftheiron-going investigation.H.T.'S

    accounthad an actualIossof$10,000.Thetransactionsoccurred between November19,2018 at
    22:32 hours and Novem ber 20,2018 at 00:14 hours atthe M argate,FL Bank ofAm erica ATM in

    Peppertree Plaza.

    On oraboutJanuary 15,2019,SIM EON was identified on Bank ofAm erica ATM surveillance video

    conducting multipletransactionsunderthevictim accountbelongingto B.E.usinga stolen debitcard.

    BankofAmerica confirmedthatthe B.E.accountfitthe scheme oftheiron-going investigation.B.E.'S

    accounthad an actualIossof$2,500.00.The transactionsoccurred onJanuary 15,2019 between
    22:27 hoursand 22:43 hoursatthe Plantation,FL Bank ofAmericaATM .

 7. On or about M ay 29, 2019, SIM EON was identified on Bank of America ATM surveillance video

    conducting m ultiple transactions underthevictim accountbelonging to H.L.using a stolen debitcard.

    Bank ofAmerica confirmed thatthe H.L.accountfitthe schem e oftheiron-going investigation.H.L.

    accounthadanactualIossof$2,500.00.Thetransactionsoccurred on May29,2019between21:14
    hoursand 21:20 hoursatthe W estPalm Beach,FLBankofAmerica ATM .
Case 0:19-mj-06363-AOV Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 3



 8. An NCIC check ofSim eon revealed that he ison active FederalProbation underthe supervision of

    FederalProbationOfsicer(FPO)K.Alexander.ContactwasmadewithFPO Alexanderandhewassent
    photosofthe BankofAmericaATM transactionsconducted on Novem ber20,2018,January 15,2019,

    and M ay 29,2019.FPO Alexanderidentified the individualconductingthe transactionsasSIM EON.

    Contactwasm ade with victim s,H.T.,B.E.,and H.L.who advised thatthey were victims offraud and

    did notauthorize SIM EON to make the withdrawalsagainsttheiraccounts.

 10.Bank of America confirm ed that their headquarters are Iocated in North Carolina,their banking

    serversareinTexas,andthedebitcardsaremailedfrom eitherTexasand/orDelaware.Thisconduct
    afected interstate foreign com merce.

 11.BankofAmerica isFDIC Insured.

 12.Based on the above facts,Isubm itthatthere isprobable cause to believe thatLAZERO SIM EON did

    knowingly,and with intentto defraud,traffic in and use one ormore unauthorized access devices,

    thatis,debitcard accountnum bers issued to otherindividuals,during any one-yearperiod,and by

    suchconductdidobtainanythingofvalueaggregating$1,000ormoreduringthatperiod,saidconduct
    afïecting interstate and foreign com m erce, in violation of Title 18, United States Code,Section

    1029(a)(2)and during and in relationto afelony violation ofTitle 18,United StatesCode,Section
    1029(a)(2), did knowingly transfer, possess,and use,without Iawfulauthority, the means of
    identificationofanotherperson,inviolationofTitl
                                                  e 18,United StatesCode,Section1028A(a)(1).
 FURTHER YOUR AFFIANT SAYETH NAUGHT


                                                              ANT       ARENA,POSTALINSPECTO R
                                                         UNITED STATES PO STALINSPECTIO N SERVICE


 sworntoandsubscri
                 bedbeforemethi
                              s1: dayofJul
                                         y,2019.
                      k
                              K               x
                                             ..

 HO NO RABLEALICIA VALLE
 UNITED STATES M AG ISTRATEJUDG E
